Title: From George Washington to Solms, 3 January 1784
From: Washington, George
To: Solms und Tecklenberg, Friedrich Christoph, Graf zu



Sir,
Mount Vernon 3d Jany 1784

The Letter which you did me the honor to write from Konigstein on the gh of July last came safely to my hands a few days ago, accompanied by one from Monsr le Conte de Bruhl.
I must entreat, my General, that you will accept my best acknowledgments for the favorable opinion you are pleased to express of my military character, as well as for your great politeness in proposing to introduce my likeness amongst your collection of heroes. I must likewise be permitted to assure you with how much satisfaction I should have embraced & welcomed, at my Seat on the banks of the Patowmac, the venerable Soudart, the noble Count de Solms, who has had the happiness to have served with, & to have been the friend & companion of those illustrious characters which now compose his inestimable collection, & into whose company, I am sensible it is no small honor, to have even my portrait admitted.
But as the distance, & circumstances will not permit me the pleasure of seeing you, I must be contented with giving the best demonstration of respect in my power; I have not delayed a moment therefore to comply with your wishes, but have employed a Gentleman to perform the work, who is thought on a former occasion to have taken a better likeness of me, than any other painter has done: His fortè seems to be in giving the distinguishing characteristics with more boldness than delicacy—And altho’ he commonly marks the features very strongly, yet I cannot flatter you, that you will find the touches of his pencil extremely soft, or that the portrait will in any respect equal

your expectations. Such as it may be (& for your sake, I would wish the execution was as perfect as possible) it will be forwarded from Philada, to the orders of the Count de Bruhl, as soon as it is finished. & I pray your acceptance of it as a token of the great veneration & esteem with which I have the honor to be Your &ca

G: Washington

